

Exhibit 10.3(a)


AMENDMENT TO
PENN NATIONAL GAMING, INC.
2018 LONG TERM INCENTIVE COMPENSATION PLAN


This Amendment (the “Amendment”) amends the Penn National Gaming, Inc. 2018 Long
Term Incentive Compensation (the “Plan”), effective December 27, 2019.
RECITALS
The Board of Directors of Penn National Gaming, Inc. has approved this Amendment
to the Plan.
NOW, THEREFORE, the Plan is hereby amended as follows:
1.
The definition of “Director” in Section 2.1 of the Plan is hereby deleted in its
entirety and replaced with the following language:

“Director. A member of the Board who is not also and employee of the Company or
any Subsidiary, and, for purposes of this Plan, any director emeritus or
chairman emeritus.”
2.
The definition of “Board” in Section 2.1 of the Plan is hereby deleted in its
entirety and replaced with the following language:

“Board. The Board of Directors of the Company, as it may be constituted from
time to time. For the avoidance of doubt, the Board shall not include any
director emeritus or chairman emeritus.”
3.
Except as amended as set forth in this Amendment, the Plan remains in full force
and effect.

4.
This Amendment shall be governed by and construed in conformity with, the
internal laws of the Commonwealth of Pennsylvania without regard to any of its
conflict of laws principles.



